DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 11, and 21 are objected to because they recite, “vehicle external-environment data” instead of “the vehicle external-environment data” and “initial positioning precision” instead of “the initial positioning precision”. 
Claims 4 and 12 are objected to because they recite, “actual positioning precision” instead of “the actual positioning precision”.
Claims 7 and 15 are objected to because they recite, “target driving parameter” instead of “the target driving parameter”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18
Claims 9 and 18 recite, “a vehicle speed”, “a vehicle distance”, “a vehicle width”. These limitations are indefinite because it is unclear what the vehicle distance and the vehicle width are in view of target driving parameter. In other words, it is unclear how the target driving parameter could be a “vehicle distance” without specifying what the vehicle distance is with respect to (other vehicles, objects, etc…). Furthermore, vehicle width is undefined as how it would be affect the control mode of the vehicle. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-13, 15, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichinose (US20140297090A1).
Regarding claims 1, 10, and 19, Ichinose discloses, a motor vehicle self-driving method (abstract), comprising: 
obtaining, by a terminal device (Fig. 1: autonomous mobile device (1)), vehicle external-environment data of a position of a motor vehicle and initial positioning precision of the motor vehicle (Fig. 1: sensor 102; [0039]: “The sensors 102 are configured by the GPS, the laser scan, an encoder used for wheel odometry, a camera, or a stereo camera; [0042]-[0043]: “The localization unit 106 localizes note: initial positioning precision interpreted in view of the specification as the stored positioning precision based on the positioning mode/type [laser scan, encoder of a wheel, etc…]); 
determining, by the terminal device, a target driving parameter of the motor vehicle based on the vehicle external-environment data and the initial positioning precision; and controlling, by the terminal device, the motor vehicle to drive based on the target driving parameter ([0041]: updating travel path information; [0053]: travel path information stored; Fig. 4; [0044]-[0047]: travel direction); .
Regarding claims 2, 11, and 21, Ichinose discloses the obtaining, by terminal device, vehicle external-environment data of position of motor vehicle and initial positioning precision of the motor vehicle comprises: obtaining, by the terminal device, a positioning mode of the motor vehicle; determining, by the terminal device, the initial positioning precision based on the positioning mode; and obtaining, by the terminal device, the vehicle external-environment data by an environment monitoring apparatus ([0058]: “In the localization precision, a precision when the autonomous mobile device 1 localizes the self-position in an appropriate area is stored. In the example of FIG. 4, "L" means laser scan, and "E" means an encoder of a wheel. Also, "Mi" means a middle precision (middle), and "Lo" means a low precision (low). Also, "A3" means "localization system by a wheel odometry", and "Bl" means "localization system by travel along the unevenness of the roadsides"; Position mode: laser scan “L”, Encoder of a wheel “E”; stored/initial Positioning precision: “Mi”, “Lo”; [0059]; [0070]).
Regarding claims 3 and 12, Ichinose discloses the determining, by the terminal device, target driving parameter of the motor vehicle based on the vehicle external-environment data and the initial 
Regarding claims 4 and 13, Ichinose discloses the determining, by the terminal device, actual positioning precision of the motor vehicle based on the vehicle external-environment data and the initial positioning precision comprises: determining, by the terminal device, whether the vehicle external-environment data comprises a preset environment characteristic; and when the vehicle external-environment data comprises the preset environment characteristic, determining, by the terminal device, the actual positioning precision based on the preset environment characteristic and the initial positioning precision; or when the vehicle external-environment data does not comprise the preset environment characteristic, using, by the terminal device, the initial positioning precision as the actual positioning precision ([0078]- [0082]: mark information is interpreted to read on the preset environment characteristic; “if the extracted mark information is not the mark information of the type not yet stored in the storage unit 101 (no in Slll), the update processing unit 105 skips the processing of Step S112” i.e. the initial precision is not updated, or as recited in the claim language the initial positioning precision as the actual positioning precision; [0082]: “As a result of Step Slll, if the mark information of the type not yet stored in the storage unit 101 is detected (yes in Slll ), the update processing unit 105 adds the localization precision of the newly detected mark information to the travel path information”, i.e. localization precision is updated).
Regarding claims 6 and 15, Ichinose discloses determining, by the terminal device, whether the actual positioning precision meets self- driving positioning precision; and when the actual positioning precision meets the self-driving positioning precision, determining, by the terminal device, the target driving parameter of the motor vehicle based on the actual positioning precision; or when the actual positioning precision does not meet the self- driving positioning precision, prompting, by the terminal device, a driver to manually drive the motor vehicle ([0071]; [0073]: “if the currently traveling area is the area difficult in localization (yes in S104), the control unit 100 switches the travel method to the manual control, and the movement control unit 107 conducts travel by the manual control while acquiring the center data (S106). That is, because the currently traveling area is the area difficult in localization, the control unitl 00 stops the autonomous mobile travel, and switches the travel method to the manual control.”; Area difficult in localization; “If the currently traveling area enables the self-position localization, but is low in precision, the autonomous mobile travel may be conducted according to a passenger's intention”);
Regarding claims 8 and 17, Ichinose discloses the controlling, by the terminal device, the motor vehicle to drive based on the target driving parameter comprises: obtaining, by the terminal device, a current driving parameter of the motor vehicle; determining, by the terminal device, whether the current driving parameter is the same as the target driving parameter; and when the current driving parameter is different from the target driving parameter, adjusting, by the terminal device, the current driving parameter to the target driving parameter ([0051]: detected travel path information (current driving parameter) versus stored travel path information (target driving parameter); “the travel path 
Regarding claims 9 and 18, Ichinose discloses wherein the target driving parameter comprises a vehicle speed, a vehicle distance, a vehicle width ([0044]-[0047]; [0053]; see 112 rejection above; target driving parameter is broadly interpreted to be the travel path information, direction).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose in view of TAGUCHI (US20160327948A1)
Regarding claims 7 and 16, Ichinose discloses the determining, by the terminal device, target driving parameter of the motor vehicle based on the vehicle external-environment data and the initial positioning precision comprises: determining, by the terminal device, a theoretical driving parameter of the motor vehicle based on the initial positioning precision; and calculating, by the terminal device, the target driving parameter based on the theoretical driving parameter ([0051]; [0053]: detected travel path information that is not already stored (target driving parameter) versus stored/initial travel path 
However, it does not explicitly state determining, by the terminal device, a driving parameter offset based on the vehicle external-environment data; and calculating, by the terminal device, the target driving parameter based on the theoretical driving parameter and the driving parameter offset.
On the other hand, TAGUCHI teaches determining, by the terminal device, a driving parameter offset based on the vehicle external-environment data; and calculating, by the terminal device, the target driving parameter based on the theoretical driving parameter and the driving parameter offset (abstract; [0009]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Ichinose reference and include features from the Rubin reference, to target driving parameter based on the parameter offset. Doing so would provide a more accurate driving parameter estimate. 
Allowable Subject Matter
Claims 5 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.B./Examiner, Art Unit 3669

/RAMI KHATIB/Primary Examiner, Art Unit 3669